DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16, 18-20 and 22  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-13, 19 and 20 of U.S. Patent No. 10,904,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.   
Claim 1 is anticipated by claim 1 of the ‘187 Patent. 
Claims 2 and 3 are anticipated by claim 2 of the ‘187 Patent.
Claim 4 is anticipated by claim 3 of the ‘187 Patent.
Claim 5 is anticipated by claim 1 of the ‘187 Patent. 
Claim 7 is anticipated by claim 5 of the ‘187 Patent. 
Claim 8 is anticipated by claim 6 of the ‘187 Patent.
Claim 9 is anticipated by claim 7 of the ‘187 Patent. 
Claim 10 is anticipated by claim 10 of the ‘187 Patent.
Claim 11 is anticipated by claim 11 of the ‘187 Patent.
Claim 12 is anticipated by claim 12 of the ‘187 Patent. 
Claim 13 is anticipated by claim 13 of the ‘187 Patent.
Claim 14 is anticipated by claim 8 of the ‘187 Patent.
Claim 15 is anticipated by claim 9 of the ‘187 Patent. 
Claim 16 is anticipated by claim 19 of the ‘187 Patent.
Claim 18 is anticipated by claim 5 of the ‘187 Patent. 
Claim 19 is anticipated by claim 6 of the ‘187 Patent. 
Claim 20 is anticipated by claim 20 of the ‘187 Patent. 
Claim 22 is anticipated by claim 6 of the ‘187 Patent.

Claims 1-5 and 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16 and 18-21 of U.S. Patent No. 10,645,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.    
Claim 1 is anticipated by claim 1 of the ‘046 Patent. 
Claim 2 is anticipated by claim 2 of the ‘046 Patent.
Claim 3 is anticipated by claim 3 of the ‘046 Patent.
Claim 4 is anticipated by claim 4 of the ‘046 Patent.
Claim 5 is anticipated by claim 1 of the ‘046 Patent.
Claim 7 is anticipated by claim 6 of the ‘046 Patent.
Claim 8 is anticipated by claim 7 of the ‘046 Patent.
Claim 9 is anticipated by claim 8 of the ‘046 Patent.
Claim 10 is anticipated by claim 9 of the ‘046 Patent.
Claim 11 is anticipated by claim 10 of the ‘046 Patent.
Claim 12 is anticipated by claim 11 of the ‘046 Patent.
Claim 13 is anticipated by claim 12 of the ‘046 Patent.
Claim 14 is anticipated by claim 13 of the ‘046 Patent.
Claim 15 is anticipated by claim 14 of the ‘046 Patent.
Claim 16 is anticipated by claim 15 of the ‘046 Patent.
Claim 17 is anticipated by claim 16 of the ‘046 Patent.
Claim 18 is anticipated by claim 6 of the ‘046 Patent.
Claim 19 is anticipated by claim 18 of the ‘046 Patent.
Claim 20 is anticipated by claim 19 of the ‘046 Patent.
Claim 21 is anticipated by claim 20 of the ‘046 Patent.
Claim 22 is anticipated by claim 21 of the ‘046 Patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,645,046 in view of U.S. Patent Application Publication 2021/0401673 to Feng et al.
Patent ‘046 do not disclose:
As concerns claim 6, the method of claim 1, wherein the postponement duration of the first option identifies a number of minutes, a number of hours, a number of days, a number of weeks, a number of months, or a number of years.
Feng et al. ‘673 teach:
As concerns claim 6, the method of claim 1, wherein the postponement duration of the first option identifies a number of minutes (0123-reminder, defining number of minutes), a number of hours, a number of days, a number of weeks, a number of months, or a number of years.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the invention of ‘046 with a reminder set in minutes, as taught by Feng et al, in order to provide the user with a more defined time period, thus enhancing the user experience.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,187 in view of U.S. Patent Application Publication 2021/0401673 to Feng et al.
Patent ‘187 do not disclose:
As concerns claim 6, the method of claim 1, wherein the postponement duration of the first option identifies a number of minutes, a number of hours, a number of days, a number of weeks, a number of months, or a number of years.
Feng et al. ‘673 teach:
As concerns claim 6, the method of claim 1, wherein the postponement duration of the first option identifies a number of minutes (0123-reminder, defining number of minutes), a number of hours, a number of days, a number of weeks, a number of months, or a number of years.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the invention of ‘187 with a reminder set in minutes, as taught by Feng et al, in order to provide the user with a more defined time period, thus enhancing the user experience.
Claims 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 20 of U.S. Patent No. 10,904,187 in view of U.S. Patent Application Publication 2019/0361406 to Abdullah.
Patent ‘187 does not disclose:
As concerns claims 17 and 20, wherein the presented list of postponement options includes an additional option to repeat a postponement option previously selected by the user to postpone an earlier electronic message.
Abdullah ‘406 teach:
As concerns claims 17 and 20, wherein the presented list of postponement options includes an additional option to repeat (0011-snooze can be repeated) a postponement option previously selected by the user to postpone an earlier electronic message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the invention of ‘187 with a repeat function, as taught by Abdullah ‘406, in order to provide the user with automatic functions, thus enhancing the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2016/0057587 disclose a time option list (0004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451